PER CURIAM.
*88Lana Weinbach appeals from the judgment of the trial court directing a verdict in favor of McKnight Place Partnership I, LLP on her claims of unlawful exclusion of a tenant and forcible entry and detainer, and entering judgment on the jury verdict in favor of McKnight Place on her claims of negligence, conversion, and trespass. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. Sup. Ct. Rule 84.16(b) (2018).